                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )          CASE NO. 4:18-cv-169
2017 CHEVROLET SILVERADO,                         )
APPROXIMATELY $5,010.00 U.S.                      )
CURRENCY, COUNTERFEIT                             )
PARAPHERNALIA, et al.,                            )
                                                  )
                Defendants.                       )


              DEFAULT JUDGMENT AND FINAL ORDER OF FORFEITURE

       Plaintiff, the United States of America, has moved this Court, pursuant to Federal Rule of

Civil Procedure 55, for entry of a Default Judgment and Final Order of Forfeiture against the

following:

               i. 1 2017 Chevrolet Silverado, black in color with Oklahoma tag DXK-343,

              ii. OKI B400 Series Mono Printer,

              iii. .043946698 in virtual currency, held in an Electrum wallet,

              iv. 1 ASUS Model G752V, “Republic of Gamers” laptop orange and silver in color
                  with serial # FAN0CY847732430,

              v. 1 Lenovo 80UD laptop, serial # MP18SX9C,

              vi. 1 Samsung laptop, serial # HYUE91BC900699Y,

             vii. 1 LG cell phone, black in color, with concentric circles on front of the phone,

             viii. 1 Samsung Galaxy cell phone black in color with AT&T symbol at the top,

              ix. 1 San Disk USB 3.0 external hard drive #SDCZ48-032G,
    x. 1 blue in color thumb drive PNY 16GB with swirl handle,

   xi. 1 thumb drive bracelet, orange in color “now is power”,

  xii. 1 Canon Pixma Pro 10 printer, serial # ADKX01721,

  xiii. 1 Canon camera, serial # 024070031697,

  xiv. 1 San Disk, Ultra SD card 32 GB external storage device,

   xv. printer cartridges,

  xvi. miscellaneous US Postal items,

 xvii. approximately $5,010.00 in genuine cash.

 xviii. 1 SeaSonic desktop computer, serial # 084315219708,

  xix. 1 Canon Pixma Pro-10 printer, # 1511252662,

   xx. 1 Acer Monitor, # MMT1CAA0025260AA3B4201,

  xxi. 1 Insignia mouse, model #NS-PNM7013-BK, #18E12A003331,

 xxii. 1 Scan Disk, 128 GB external hard drive, serial # 1511252662,

 xxiii. 1 HP 16GB external hard drive, silver and black in color,

 xxiv. 4 cellular phones which are described as: a black LG cell phone, labeled “DEE”
       on the back, two Alcatel, Onetouch cell phones black in color, and another
       Alcatel cell phone black in B1500046C11021MP,

 xxv. 4 Faraday shield bags silver in color,

 xxvi. 1 Industrial barrel Maxx Air Pro 30 inch fan, #BF30DDORGPRO,

xxvii. 5 DVD’s Memorex 80mm silver in color with blue in color line at the bottom,

xxviii. 2 DVD’s Memorex 80mm silver in color,

 xxix. 392 United States Postal Service tracking labels,

 xxx. 1 light box,

 xxxi. 1 plastic top for light box,




                                       2
         xxxii. 1 ruler, 1.5 feet in length,

        xxxiii. 1 paper cutter,

        xxxiv. 2 bags of shredded counterfeit currency,

         xxxv. 1 sheet with counterfeit watermarks and security threads, and

        xxxvi. $41,500 in counterfeit $100 Federal Reserve notes.

(Collectively, the “Subject Property”), seized from Daniel Johnson, (also known as “Billmaker”),

and against Ross Moore, Marissa Elliott, the Estate of Daniel Johnson, their heirs, successors,

and assigns, and all other persons and entities having any right, title, claim to or interest in the

Subject Property.

       Plaintiff has shown that there was reasonable cause to seize the Subject Property; that the

Verified Complaint for Forfeiture in Rem was filed pursuant to

18 U.S.C. § 492, 18 U.S.C. § 981 (a)(1)(C) and 49 U.S.C. § 80303, and that all potential

claimants have been served with notice of the seizure and possible forfeiture of the property,

either by mail or publication.

       As reflected by the record in this case, only Marissa Elliott filed an answer and claim in

this action, and said claim has been resolved through a settlement agreement. See Dkt. No. 14.

All other persons and entities having interest in the Subject Property have failed to file a claim or

answer or otherwise appear in the action. No person with standing is before the Court with cause

to show why judgment by default should not be granted to the United States of America and

against the Subject Property. Furthermore, no person with standing is before the Court to object

to the United States’ Motion for Default Judgment and Final Order of Forfeiture.




                                                 3
       Therefore, it is hereby ORDERED, ADJUDGED, and DECREED that:

       1.      The United States’ Motion for Default Judgment and Final Order of Forfeiture is

GRANTED;

       2.      The Subject Property is hereby forfeited to the United States of America, and all

right, title, claim and interest to the Subject Property by Ross Moore, Marissa Elliott, the Estate

of Daniel Johnson, their heirs, successors, and assigns, and all other persons and entities are

vested in the United States of America;

       3.      Ross Moore, Marissa Elliott, the Estate of Daniel Johnson, their heirs, successors,

and assigns, and all other persons and entities are forever barred from asserting a claim against

the Subject Property;

       4.      The United States Marshals Service or an authorized designee shall make

arrangements to dispose of the Subject Property according to law and regulatory procedures; and

       5.      The Clerk is hereby directed to enter judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure upon the same terms and condition as outlined in this Default Judgment

and Final Order of Forfeiture.

       SO ORDERED, this 8th day of April, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                4
